Citation Nr: 0506041	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  95-19 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a cervical spine 
disability, currently evaluated as 10 percent disabling, to 
include restoration of a 20 percent rating from July 1, 1994.

2.  Entitlement to an increased rating for a lumbar spine 
disability, currently evaluated as 10 percent disabling, to 
include restoration of a 20 percent rating from July 1, 1994.

3.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
February 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.   

The case was previously before the Board in February 1998, at 
which time it was remanded to obtain additional records and 
afford the veteran a comprehensive medical examination.  The 
requested development having been completed to the extent 
possible, the case is once again before the Board for 
appellate consideration of the issues on appeal. 

The Board observes that the claims on appeal have been 
variously characterized as claims for increased rating and as 
claims for restoration.  Upon close examination of the claims 
file, the Board considers that the claims are most properly 
regarded as claims for increased rating to include 
restoration.  The pertinent evidence and evaluation criteria 
for the respective depictions were supplied to the veteran 
and considered regardless as to how the claims may have been 
characterized at various points during the appeal.  
Accordingly, the Board perceives no prejudice to the veteran 
by restyling the issues as set forth on the first page of 
this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board additionally observes that when the case was 
previously before the Board in February 1998, one of the 
issues included on appeal was restoration of a 10 percent 
disability evaluation for patellar tendonitis to July 1, 
1994.  The 10 percent disability evaluation for the left knee 
disability was restored pursuant to a June 2004 rating.  
Accordingly, the Board of Veterans' Appeals considers that 
matter has been resolved by administrative action and no 
longer involves any "questions of law and fact" in 
controversy.  Thus, the Board lacks further jurisdiction over 
that aspect of her claim.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. §§ 19.7(b), 20.101 (2004).  Notwithstanding, inasmuch 
as the restoration of the 10 percent evaluation for the left 
knee pursuant to that rating decision is not the maximum 
benefit under the rating schedule for this condition and 
inasmuch as the Board has determined that restoration is only 
one component of the claim, the claim for an increased rating 
for this disability remains in controversy.  Hence, it is 
remains a viable issue for appellate consideration by the 
Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 1997, a hearing was held before a Veterans Law 
Judge who was designated by the Chairman of the Board to 
conduct the hearing and decide the issues on appeal.  See 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.  By a December 2004 letter, the Board informed 
the appellant that this Veterans Law Judge was no longer 
employed by the Board, that the law required the Veterans Law 
Judge who heard her testimony participate in any decision 
made on appeal, and that she had a right to another hearing 
by another Veterans Law Judge.  The letter asked her to tell 
the Board within 30 days whether she wanted another hearing.  
No response has been received, and so the Board will presume 
the appellant does not want another hearing.

The issue pertaining to the increased rating for the left 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The RO's decision to reduce the veteran's evaluations for 
a cervical spine and lumbar spine disabilities from 20 
percent to 10 percent was supported by evidence contained in 
the record at the time of the reduction and was made in 
compliance with applicable due process laws and regulations.

3.  The veteran's cervical spine and lumbar spine 
disabilities are respectively productive of subjective 
complaints of pain, without evidence of ankylosis, and 
clinically observed minimal limitation of motion, consistent 
with mild strain as interpreted by February 2002 VA 
examination.


CONCLUSIONS OF LAW

1.  The RO's decision to reduce the veteran's evaluation for 
cervical and lumbar spine disorders from 20 percent to 10 
percent was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.1, 4.7 
(2004).

2.  The criteria for an evaluation in excess of 10 percent 
for cervical and lumbar spine disorders have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290, 5292 (prior to September 26, 2003); 
Diagnostic Codes 5235-5243 (effective from September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The initial claim underlying this appeal was initiated more 
than 10 years ago.  During the pendency of this claim, there 
have been numerous changes in laws governing veterans' 
benefits, in VA regulations, and in the interpretation of 
laws and regulations governing veterans' benefits.  One of 
the changes in the applicable law during the pendency of this 
claim was enactment in November 2000 of the Veterans Claims 
Assistance Act of 2000 (VCAA).  This legislation provides 
among other things for notice and assistance to claimants 
under certain circumstances.  See also new regulations at 38 
C.F.R. § 3.159, promulgated pursuant to the enabling statute. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO as 
reflected by correspondence issued in January 2004 as well as 
the Supplemental Statement of the Case issued in June 2004.  
Thus, there is no prejudice to the veteran in proceeding with 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The Board concludes that discussions in the ratings, 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claims; thus, the VA's 
notification requirements have been satisfied.  There can be 
no harm to the veteran, as the VA has made all efforts to 
notify and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the veteran's 
possession.  Thus, the VA has satisfied its "duty to 
notify" the veteran.

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of her claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate her 
claim.  

The issues on appeal pertain to increased evaluations and, in 
that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of her claim.  Satisfactory efforts have been 
made in these regards, and the veteran has been offered an 
opportunity to submit additional evidence in support of the 
claims.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim before the VCAA 
along with the VA's particular efforts in regards to the 
veteran's claims versus any tacit obligation of the veteran.  
Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, additional development 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes that 
given the completeness of the present record, which shows 
substantial compliance with the notice/assistance provisions 
of the new legislation, the Board finds no prejudice to the 
veteran by proceeding with appellate review.  See Bernard. 

The VCAA notice ordinarily needs to be sent to a claimant 
before the initial adjudication of her claim.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
However, the Board is unable to discern how that could be 
accomplished when, as here, the rating action on appeal 
preceded the enactment of the VCAA by many years, and the 
notices pursuant to that legislation did not come into being 
until many years after the rating on appeal was initially 
adjudicated. 

Moreover, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  She was provided with 
notice of the appropriate law and regulations.  She was 
provided notice of what evidence she needed to submit, and 
notice of what evidence VA would secure on her behalf.  She 
was given ample time to respond.  The veteran was not 
prejudiced by virtue of the rating action that preceded 
enactment of the VCAA because the earlier rating action, 
unfettered by legal doctrines such as res judicata or 
collateral estoppel, does not carry the same weight as a 
judicial or even other final administrative determinations 
vis-à-vis the claimant's appeal.  Furthermore, the 
Supplemental Statement of the Case of June 2004, issued after 
the initial VCAA notice, constitutes a decision that fully 
considered the VCAA.  Additionally, the Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  

Hence, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence [s]he 
should submit to substantiate [her] claim." Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the notice given to the veteran satisfied the intent and 
purpose of the VCAA, and she was not prejudiced by any defect 
in the timing of that notice. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
are no indications that additional relevant records exist 
that have not been obtained.  Accordingly, additional 
development for compliance with the new duty to assist 
requirements is not necessary, and the appellant is not 
prejudiced by the Board's decision not to do so.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

I.  Laws and regulations regarding increased evaluations

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the most recent VA compensation examinations 
conducted from February 2002 to April 2004.  The examinations 
are also relevant and adequate.  See Powell v. West, 13 Vet. 
App. 31 (1999).  

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

II.  Factual Background

The veteran's 20 percent ratings were made effective on 
February 18, 1992, and continued in effect until July 1, 
1994.  Reexaminations reflecting improvement, physical or 
mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344(c).

A March 1992 VA examination was the primary support for 
increasing the assigned ratings to 20 percent evaluations.  
In that context, the veteran reported consistent pain, 
exacerbated with radiation from the right upper extremity to 
the wrist and fingers with associated weakness.  She also had 
complaints of constant dull ache in her low back with sharp 
intermittent pain over her SI joint with radiation down her 
right lower extremity to her toes.  On physical examination, 
she demonstrated low back flexion to 35 degrees, side bending 
to 20 degrees, extension to 15 degrees, and rotation to 20 
degrees.  Straight leg raising was negative.  Deep tendon 
reflexes were patella and 2/5 Achilles, 1/5.  The cervical 
spine examination produced rotation to 45 degrees, flexion to 
15 degrees, extension to 10 degrees and 5/5 motor function.  
X-rays showed no evidence of bony pathology or degenerative 
changes.

The veteran was afforded another VA spine examination in July 
1993.  At that time, she reported only residual neck pain and 
occasional low back pain.  The examiner reported normal range 
of motion of the cervical spine, with forward flexion to 70 
degrees and backward extension to 30 degrees.  She was able 
to rotate to approximately 90 degrees bilaterally, with 
bilateral lateral flexion to 45 degrees.  She had no postural 
abnormality or fixed deformity of her cervical, thoracic or 
lumbar spine and normal musculature.  Her lumbar spine could 
flex to 90 degrees and extend to 10 degrees.  Bilateral 
rotation was to 30 degrees and bilateral bending was to 20 
degrees.  She exhibited no pain with motion of the lumbar 
spine.  

On neurological examination, normal strength was exhibited in 
the upper and lower extremities, as well as normal sensation 
and deep tendon reflexes.  On neurological examination, her 
cervical spine was tender to posterior manipulation, and she 
had pain.  She had a positive Spurlings to the right.  X-rays 
were normal.  Impression was cervical strain and mild low 
back pain with normal neurological examination.  Outpatient 
treatment records from August 1993 reported an impression of 
cervical disc but did not reflect any greater loss of range 
of motion.  

Primarily in consideration of the July 1993 examination, the 
assigned ratings were proposed for reduction in 
correspondence dated September 29, 1993, and the veteran was 
afforded at least 60 days in which to submit evidence to 
demonstrate that the reductions should not be made.  That 
correspondence pointed to the necessity for detailed findings 
from a physician relating to the service connected condition, 
but the letter appears to have also included a standard 
paragraph relating to service connected nervous conditions, 
which was not pertinent.  However, the Board perceives no 
prejudice in these regards inasmuch as the veteran submitted 
evidence in November 1993 relating to her actual service 
connected disabilities at issue.  

Thereafter, pursuant to an April 1994 rating, the ratings for 
the veteran's service connected cervical and lumbar 
disabilities were reduced to 10 percent respectively, 
effective from July 1, 1994, and this appeal was taken.   

An October 1993 MRI produced the impression of a mild bulge 
of the disc at the C6-C7 level, which does not impinge on the 
cervical cord, but which is associated with a small spur 
extending laterally at the level of the right C6-7 
intervertebral foramen.  Also, there was the "[s]uggestion 
of a mild disc bulge from the sagittal images at the C4-C5 
level."

Some time later, in 1995, the veteran submitted a statement 
from a chiropractor, which questioned the VA examination 
methodology that produced range of motion results ending in 
zero or 5-degree increments, but, nevertheless, he did not 
provide any objective range of motion results.  That examiner 
also considered that an October 1993 MRI demonstrated 
intervertebral cervical discs protruding posteriorly into the 
spinal canal.  

The veteran was afforded another VA examination in February 
2002.  She reported pain and stiffness in the cervical spine.  
The examiner confirmed that the 1993 VA examination, upon 
which the reductions were based, demonstrated only mild 
strains of the cervical and lumbar spine areas without 
evidence of disc protrusion; X-rays at that time were within 
normal limits.  

On physical examination in February 2002, the veteran 
demonstrated 45 degrees cervical flexion, extension to 30 
degrees, rotation to 60 degrees to the right and 30 degrees 
to the left and side bending to 45 degrees bilaterally.  She 
had some pain to the C-7 spinous process in the midline.  She 
also complained that the lumbar area has continued to bother 
her with intermittent pain in the right hip and occasionally 
down into the foot.  On physical examination, she 
demonstrated flexion to 60 degrees and extension to 20 
degrees.  Bending and rotation was to 45 degrees bilaterally.  
She could stand on her toes and heels okay and reflexes were 
+1/4 and equal at the knees and ankles.  Straight leg raising 
was negative and she could raise her legs to 70 degrees while 
on her back.  The examiner commented that there was no loss 
of grip strength and no permanent numbness in either upper 
extremity and that the lumbosacral spine revealed only a mild 
degree of loss of range of motion without true radicular 
pain.  

A follow-up report was generated in March 2003 by the same 
examiner, who confirmed the absence of cervical disc 
protrusions.  

The veteran was afforded an additional VA examination in 
April 2004.  She reported continuing problems with her neck.  
She reported missing a day of work about one day every three 
months and occasional tingling in both hands.  She reportedly 
does not lift more than 15 pounds because of her back but 
does not have any shooting pain, such as radicular pain, 
going down her legs.  She has not been bedridden over the 
prior year.  She reported occasional mild flare-ups.  On 
physical examination, she demonstrated cervical flexion to 45 
degrees and extension to 20 degrees; bilateral rotation was 
to 60 degrees; bilateral bending was to 45 degrees.  The 
examiner reported a total loss of about 55 degrees of 
cervical motion, secondary to pain and not to weakness, 
fatigue or incoordination.  Lumbosacral spine exhibited full 
range of motion with 90 degrees of flexion, 30 degrees of 
extension, right and left bending to 50 degrees and bilateral 
bending to 60 degrees.  Current X-rays appeared to reveal 
some intervertebral disc narrowing between C6-7 without loss 
of normal lordosis.  There was no loss of intervertebral disc 
space of the lumbosacral spine.  Diagnoses, in pertinent 
part, were cervical degenerative disc disease and lumbosacral 
muscle ligamentous strain, chronic. 

III.  Propriety of rating reduction

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  This 
regulation also provides that, with respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).

In reviewing the facts of this case, the Board notes that the 
provisions of 38 C.F.R. § 3.344(a) and (b) are inapplicable 
because the veteran's prior 20 percent disability evaluations 
had been in effect for less than five years at the time of 
the reductions.

The Board is also satisfied that there were no procedural 
shortcomings in the RO's reduction of the veteran's 
evaluations.  Following the proposed rating reduction, the RO 
notified the veteran of the proposed reductions and, informed 
her of her right to submit evidence and to appear for a 
personal hearing, and allowed her a period of 60 days 
required under 38 C.F.R. § 3.105(e) before proceeding with 
the reductions.

The next question for the Board is whether the evidence of 
record as of the issuance of the appealed rating decision 
provided a basis for the rating reduction.  At the time of 
this decision, the veteran's cervical and lumbar disorders 
were evaluated under the criteria for limitation of motion 
under 38 C.F.R. § 4.71a, Diagnostic Code 5290 and Diagnostic 
Code 5292 (1993) (respectively).  

For the period prior to September 26, 2003, the schedule 
provided a 10 percent evaluation was assigned in cases of 
slight limitation of motion.  A 20 percent evaluation 
contemplated moderate limitation.  A 30 percent evaluation 
was warranted for severe limitation of cervical motion, but a 
40 percent evaluation would be warranted in cases of severe 
lumbar limitation of motion.

In comparing the medical evidence that supported the increase 
to a 20 percent evaluation with the evidence upon which the 
reduction to a 10 percent evaluation was based, the Board 
finds that overall improvement in the veteran's respective 
disorders was shown at the time of the proposed reduction.  
The 20 percent ratings were based on the results of a March 
1992 VA examination, as detailed above, that showed much more 
severely limited range of motion testing than that reflected 
in the July 1993 VA examination.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

The Board finds the private chiropractor opinion to be of 
very limited probative weight.  The Board acknowledges that 
the a private chiropractor questioned the methodology used to 
obtain range of motion results, but, that examiner 
significantly provided no test results of his own to 
objectively dispute the reported clinical findings.  The 
Board further notes that the evidence received into the 
claims file substantially later than the rating reduction 
corroborated material improvement vis-à-vis the March 1992 
examination.  

The Board finds that the July 1993 VA examination was 
adequate for rating purposes and entitled to great probative 
weight.  The report of this examination reflects that the 
examiner conducted a comprehensive examination, with 
radiological studies and findings as to range of motion and 
pain of the cervical and lumbar spine.  

The veteran's lay testimony lacks probative value in terms of 
establishing clinical findings necessary to determining the 
appropriateness of an assigned schedular evaluation, given 
that he lacks medical credentials and training.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Overall, the Board has considered the evidence of record and 
finds that the reduction in the veteran's disability 
evaluation for cervical and lumbar limitation of motion from 
20 percent to 10 percent was proper in view of the criteria 
of 38 C.F.R. § 3.105(e) and the medical evidence of record.  
As such, the preponderance of the evidence is against the 
veteran's claim concerning the propriety of this reduction.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit 
of the doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call").   

IV.  Increased evaluation

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  
The old criteria of Diagnostic Codes 5290 and 5292 are 
described above, in conjunction with the rating reduction 
claim.  Neither the pre-amendment nor the amended version of 
the back regulations is more favorable to this veteran's 
claim and both will be considered as applicable.  

The reported findings of the July 1993 examination along with 
the old provisions were addressed in the context of in the 
previous section and do not support any higher evaluation for 
the reasons set forth therein.  

With regard to the 1995 chiropractor's report suggesting that 
the October 1993 MRI demonstrated intervertebral cervical 
discs protruding posteriorly into the spinal canal, the Board 
regards the several VA examinations following the report more 
probative as to the absence of such pathology because in 
addition to the MRI report, such examination were accompanied 
by clinical findings and further supported by diagnostic 
testing.  Accordingly, the Board considers that evaluation 
under Diagnostic Code 5290 for the cervical disability most 
appropriate.

The Board observes that the February 2002 examination results 
also demonstrate a substantial improvement over the March 
1992 results upon which 20 percent ratings were based.  
Moreover, the February 2002 range of motion testing are 
reported as substantially normal in comparison to what is 
accepted as normal ranges of motion for the cervical and 
thoracolumbar spine as set forth in 38 C.F.R. § 4.71a, 
General Rating Formula for rating Diseases and Injuries of 
the Spine, Note 2 (2004) and Plate V.  The Board observes 
that the veteran plainly retains more than 2/3 of full range 
of cervical and lumbar.  Accordingly, any higher evaluation 
under the old rating criteria is not warranted.   

Effective from September 26, 2003, the diagnostic criteria 
for evaluating spine disorders were revised.  The timing of 
this change requires the Board to consider the claim under 
the pre-amended regulations for any period prior to the 
effective date of the amended diagnostic codes.  Thereafter, 
the Board must analyze the evidence dated after the effective 
date of the amended regulations and consider whether a rating 
higher than the pre-amended rating is warranted.  See 
VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

Under the 2003 revisions, a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; a combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; a 
combined range of motion of the cervical spine not greater 
than 190 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation is warranted for forward flexion of the 
cervical spine of 15 degrees or less or favorable ankylosis 
of the entire cervical spine.  A 40 percent evaluation is in 
order for unfavorable ankylosis of the entire cervical spine, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.

Under these revisions, the "combined range of motion" refers 
to the sum of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees.  Associated 
objective neurological abnormalities (e.g., bladder and bowel 
impairment) are to evaluated separately. 

Parenthetically, the Board additionally observes the recent 
revisions incorporate the new criteria for evaluating 
intervertebral disc syndrome under Diagnostic Code 5243.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  The new schedular 
criteria provide a 20 percent evaluation for intervertebral 
disc syndrome back disorders with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past twelve months.  A 40 percent 
evaluation is assigned in cases of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months.  

Regardless of which set of diagnostic criteria is utilized in 
this case, however, there is no basis whatsoever for an 
evaluation in excess of 10 percent.  First, the veteran 
retains substantially full range of motion as shown on 
examination.  Second, the veteran has complained of only pain 
with range of motion testing without weakness fatigue or 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45.  It is important for the 
veteran to understand that without taking into consideration 
the her complaints of pain, the current evaluations, based on 
the medical evidence of record, could not be justified. 

Finally, the VA examinations over the years have shown no 
evidence of ankylosis.  As to the question of "incapacitating 
episodes," the veteran has reported missing a day of work 
about one day every three months and occasional tingling in 
both hands, well short of the degree of incapacitation 
required for a compensable evaluation under the new criteria 
for evaluating intervertebral disc syndrome.

The Board has considered all potentially applicable 
diagnostic criteria.  However, there is no evidence of a 
spinal fracture or ankylosis (old Diagnostic Codes 5285, 
5286, and 5289); or muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral in a standing 
position or severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion (the criteria 
for a 20 and/or 40 percent evaluation under the old version 
of Diagnostic Code 5295).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an evaluation in excess of 
10 percent for lumbosacral or cervical strain, and these 
claims must be denied.  Again, 38 U.S.C.A. § 5107(b) is not 
applicable in this case because the preponderance of the 
evidence is against the veteran's claims.

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(l) is raised by the 
record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the veteran's statements and the medical 
evidence cited above, the Board finds that the issue of 
entitlement under 38 C.F.R. § 3.321(b)(1) is not raised by 
the record. In light of the recent evaluations of the 
veteran's back disability, which the Board finds to be highly 
probative, there is no evidence, which the Board may consider 
as credible and of significant probative weight to indicate 
that the service related musculoskeletal disability impairs 
earning capacity by requiring frequent hospitalizations, or 
because medication required for that disability interferes 
with employment.  In Fanning v. Brown, 4 Vet. App. 225, 229 
(1993), the Court held that the Board was required to 
consider extraschedular entitlement under 38 C.F.R. § 
3.321(b)(l) where the record contains evidence that the 
veteran's disability required frequent hospitalizations and 
bed rest which interfere with employability.  This case is 
clearly distinguishable from Fanning because no such evidence 
of record.


ORDER

Entitlement to restoration of 20 percent disability 
evaluations for lumbosacral and cervical strain is denied.

The claims of entitlement to increased evaluations for 
lumbosacral and cervical strains, currently evaluated as 10 
percent disabling, are denied.


REMAND

The veteran was last provided a Supplemental Statement of the 
Case (SSOC) relating to the left knee increased rating claim 
in April 2003.  That claim remains in appellate status for 
the reasons as set forth in the Introduction section above.  
The veteran was afforded a VA examination in April 2004, 
which included evidence pertinent to the left knee claim.  As 
such, such evidence vis-à-vis the knee claim must necessarily 
be referenced in a SSOC to comport with the due process 
requirements set forth in 38 C.F.R. § 19.31 (2004).  The 
Board additionally considers that the SSOC should also 
include a summary of the applicable VCAA regulations vis-à-
vis this claim.

To ensure that the VA has met its duty to ensure full 
compliance with due process requirements, the case is 
REMANDED for the following development: 

After undertaking any additional 
development deemed necessary, the 
increased rating claim for the veteran's 
left knee should again be reviewed on the 
basis of the evidence associated with the 
claims file since the issuance of the 
last SSOC.  If the benefit sought is not 
granted, the appellant and her 
representative should be furnished a SSOC 
which includes reference to such 
additional evidence as well as a summary 
of the applicable VCAA regulations, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


